In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated January 29, 2002, as granted the respective motions of the defendants Cygler Kings Highway Family, L.P., and Citiwide Auto Leasing, Inc., the defendant M&A Auto Repair Center, Inc., and the defendant King Radiator Corp. for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The defendant property owner Cygler Kings Highway Family, L.P., and its tenants, the defendants Citiwide Auto Leasing, Inc., M&A Auto Repair Center, Inc., and King Radiator Corp., demonstrated their entitlement to judgment as a matter of law by submitting evidence that they did not make the sidewalk more hazardous by negligent or improper snow removal (see Arzola v Doneca, 272 AD2d 422 [2000]; Velez v City of New York, 257 AD2d 570 [1999]; Sheehan v Rubenstein, 154 AD2d 663 [1989]). In opposition to the motions, the plaintiffs merely speculated that one or more of the defendants must have shoveled the sidewalk and thereby exacerbated an existing icy condition. As the plaintiffs failed to submit any evidence to substantiate this assertion or to otherwise raise a triable issue of fact, the defendants’ respective motions for *551summary judgment were properly granted (see Gibbs v Rochdale Vil., 282 AD2d 706 [2001]; Trabolse v Rizzo, 275 AD2d 320 [2000]; Gittler v K.G.H. Realty Corp., 258 AD2d 504 [1999]). Krausman, J.P., Townes, Mastro and Rivera, JJ., concur.